     Case 3:18-cv-02238-BEN-WVG Document 7 Filed 10/18/18 PageID.29 Page 1 of 1



 1                                                         ---·----------------------.
 2                                                                   FILED
 3
                                                                      OCT 18 2018
 4
                                                              CLERK US. DISTRICT COURT
                                                            SOUTHERN OISTR1..:r OF _<:ALIFORNIA
 5                                                          BY                 ' •u~ ·DEPUTY

 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAYSON SWIGART,                                Case No.: 3:18-cv-2238-BEN-WVG

12                                     Plaintiff,
                                                    ORDER GRANTING IN PART
13   v.                                             JOINT MOTION FOR EXTENSION
                                                    OF TIME TO RESPOND TO
14   PARCEL PENDING, INC.,
                                                    COMPLAINT
15                                   Defendant.

16
           The Court has reviewed the parties' joint motion for extension of time for
17
     Defendant Parcel Pending, Inc. to respond to the Complaint. Docket No. 6. Because
18
     Defendant only recently retained its counsel and requires additional time to respond, the
19
     joint motion for an extension from October 22, 2018 to November 21, 2018 is hereby
20
     GRANTED IN PART. Parcel Pending, Inc. shall respond to the Complaint on or before
21
     November 12, 2018.
22
           IT IS SO ORDERED.
23


:: o,,, Octobf
            £z0l8
26
27
28

                                                                                 3: 18-cv-2238-BEN-WYG
